(DIRECTORS)   Exhibit 10.3

TELLURIAN INC.

STOCK AWARD AGREEMENT

PURSUANT TO THE

TELLURIAN INC.

2016 OMNIBUS INCENTIVE COMPENSATION PLAN

This STOCK AWARD AGREEMENT (“Agreement”) is effective as of                  ,
2017 (the “Grant Date”), between Tellurian Inc., a Delaware corporation (the
“Company”), and [INSERT NAME] (the “Participant”).

Terms and Conditions

The Participant is hereby granted, as an eligible Employee of the Company or a
Subsidiary, as of the Grant Date, pursuant to the Tellurian Inc. 2016 Omnibus
Incentive Compensation Plan, as it may be amended from time to time (the
“Plan”), the number of shares of the Company’s Common Stock set forth in
Section 1 below. Except as otherwise indicated, any capitalized term used but
not defined herein shall have the meaning ascribed to such term in the Plan. A
copy of the Plan and the prospectus with regard to the shares under an effective
registration on Form S-8 have been delivered or made available to the
Participant. By signing and returning this Agreement, the Participant
acknowledges having received and read a copy of the Plan and the prospectus and
agrees to comply with the Plan, this Agreement and all applicable laws and
regulations.

Accordingly, the parties hereto agree as follows:

1.          Grant of Shares.  Subject in all respects to the Plan and the terms
and conditions set forth herein and therein, effective as of the Grant Date, the
Company hereby awards to the Participant [            ] shares of its Common
Stock (the “Shares”). The Shares, in the sole discretion of the Plan
Administrator, shall be evidenced by a certificate or be credited to a book
entry account maintained by the Company (or its designee) on behalf of the
Participant.

2.          Delivery Delay.  The delivery of any certificate representing the
Shares may be postponed by the Company for such period as may be required for it
to comply with any applicable foreign, federal, state or provincial securities
law, or any national securities exchange listing requirements and the Company is
not obligated to issue or deliver any securities if, in the opinion of counsel
for the Company, the issuance of such Shares shall constitute a violation by the
Participant or the Company of any provisions of any applicable foreign, federal,
state or provincial law or of any regulations of any governmental authority or
any national securities exchange.

3.          Certain Legal Restrictions.  The Plan, this Agreement and the
granting of the Shares, and any obligations of the Company under the Plan and
this Agreement, shall be subject to all applicable federal, state and local
laws, rules and regulations, and to such approvals by any regulatory or
governmental agency as may be required, and to any rules or regulations of any
exchange on which the Common Stock is listed.

4.          Change of Control.  The provisions in the Plan regarding Change of
Control shall apply to the Shares.

5.          Withholding of Taxes.  The Company shall have the right to deduct
from any payment to be made pursuant to this Agreement and the Plan, or to
otherwise require, prior to the issuance or



--------------------------------------------------------------------------------

delivery of any shares of Common Stock, payment by the Participant of, any
federal, state or local taxes required by law to be withheld. Unless otherwise
agreed to in writing by the Participant and the Company, or pursuant to the
establishment by the Plan Administrator of an alternate procedure, (i) if the
Participant is an “officer” under Section 16 of the Exchange Act at the time of
grant, required withholding will be implemented through a net settlement of
shares or (ii) if the Participant is not an “officer” under Section 16 of the
Exchange Act at the time of grant, required withholding will be required to be
implemented through the Participant executing a “sell to cover” transaction
through a broker designated or approved by the Company.

6.          Provisions of Plan Control.  This Agreement is subject to all the
terms, conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Plan Administrator and as may be
in effect from time to time. The Plan is incorporated herein by reference. If
and to the extent that any provision of this Agreement conflicts or is
inconsistent with the terms set forth in the Plan, the Plan shall control, and
this Agreement shall be deemed to be modified accordingly.

7.          Recoupment Policy.  The Participant acknowledges and agrees that the
Shares shall be subject to the terms and provisions of any “clawback” or
recoupment policy that may be adopted by the Company from time to time or as may
be required by any applicable law (including, without limitation, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and rules and regulations
thereunder).

8.          No Right to Employment or Consultancy Service.  This Agreement is
not an agreement of employment or to provide consultancy services. None of this
Agreement, the Plan or the grant of the Shares hereunder shall (a) guarantee
that the Company will employ or retain the Participant as an employee or
consultant for any specific time period or (b) modify or limit in any respect
the Company’s right to terminate or modify the Participant’s employment,
consultancy arrangement or compensation.

9.          Section 409A. Section 20.2 of the Plan with regard to Code
Section 409A shall apply to this Award Agreement.

10.          Notices.  Any notice or communication given hereunder shall be in
writing or by electronic means and, if in writing, shall be deemed to have been
duly given: (i) when delivered in person or by electronic means; (ii) three days
after being sent by United States mail; or (iii) on the first business day
following the date of deposit if delivered by a nationally recognized overnight
delivery service, to the appropriate party at the following address (or such
other address as the party shall from time to time specify): (i) if to the
Company, to Tellurian Inc. at its then current headquarters; and (ii) if to the
Participant, to the address on file with the Company.

11.          Mode of Communications.  The Participant agrees, to the fullest
extent permitted by applicable law, in lieu of receiving documents in paper
format, to accept electronic delivery of any documents that the Company or any
of its Affiliates may deliver in connection with this grant of Shares and any
other grants offered by the Company, including, without limitation,
prospectuses, grant notifications, account statements, annual or quarterly
reports, and other communications. The Participant further agrees that
electronic delivery of a document may be made via the Company’s email system or
by reference to a location on the Company’s intranet or website or the online
brokerage account system.

 

2



--------------------------------------------------------------------------------

12.          Governing Law.  All matters arising out of or relating to this
Agreement and the transactions contemplated hereby, including its validity,
interpretation, construction, performance and enforcement, shall be governed by
and construed in accordance with the internal laws of the State of Delaware,
without giving effect to principles of conflict of laws which would result in
the application of the laws of any other jurisdiction.

13.          Successors.  The Company will require any successors or assigns to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession or assignment had taken place. The terms of this Agreement and all of
the rights of the parties hereunder will be binding upon, inure to the benefit
of, and be enforceable by, the Participant’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

14.          WAIVER OF JURY TRIAL.    EACH PARTY TO THIS AGREEMENT, FOR ITSELF
AND ITS AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR
RESPECTIVE AFFILIATES PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT.

15.          Construction.  All section titles and captions in this Agreement
are for convenience only, shall not be deemed part of this Agreement, and in no
way shall define, limit, extend or describe the scope or intent of any
provisions of this Agreement. Wherever any words are used in this Agreement in
the masculine gender they shall be construed as though they were also used in
the feminine gender in all cases where they would so apply. As used herein,
(i) “or” shall mean “and/or” and (ii) “including” or “include” shall mean
“including, without limitation.” Any reference herein to an agreement in writing
shall be deemed to include an electronic writing to the extent permitted by
applicable law.

16.          Severability of Provisions.  If at any time any of the provisions
of this Agreement shall be held invalid or unenforceable, or are prohibited by
the laws of the jurisdiction where they are to be performed or enforced, by
reason of being vague or unreasonable as to duration or geographic scope or
scope of the activities restricted, or for any other reason, such provisions
shall be considered divisible and shall become and be immediately amended to
include only such restrictions and to such extent as shall be deemed to be
reasonable and enforceable by the court or other body having jurisdiction over
this Agreement, and the Company and the Participant agree that the provisions of
this Agreement, as so amended, shall be valid and binding as though any invalid
or unenforceable provisions had not been included.

17.          No Waiver.  No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any other covenant, duty, agreement or
condition.

18.          Entire Agreement.  This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof and supersedes any
prior agreements between the Company and the Participant with respect to the
subject matter hereof.

 

3



--------------------------------------------------------------------------------

19.          Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one instrument.
Execution and delivery of this Agreement by facsimile or other electronic
signature is legal, valid and binding for all purposes.

[Remainder of Page Left Intentionally Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

TELLURIAN INC.

By:     Name: Title:

 

PARTICIPANT

By:                                                                             
  Name:  [INSERT NAME]

[Signature Page to Stock Award Agreement]